t c memo united_states tax_court walter and susan moore petitioners v commissioner of internal revenue respondent docket no filed date brian isaacson and duncan turner specially recognized for petitioners kirk m paxson and julie payne for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in their federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 we decide primarily whether susan moore petitioner realized income in when she exercised stock_options received from her employer cell therapeutics inc cti we hold she did we also decide whether petitioners are liable for the accuracy-related_penalty determined by respondent under sec_6662 we hold they are not findings_of_fact some facts were stipulated or contained in the exhibits submitted therewith we find the facts accordingly petitioners are husband and wife and they resided in hansville washington when their petition was filed a petitioner’s relationship with cti before date cti hired petitioner as a compensation consultant in date and she continued to work for cti as a full-time_employee through date before working for cti petitioner had earned a bachelor’s degree in business administration and she had worked for more than years in various capacities eg compensation manager director of human resources for various other employers petitioner is certified by the american compensation society as a professional in the field of compensation unless otherwise indicated section references are to the applicable versions of the internal_revenue_code two months after petitioner began working for cti cti promoted her to its office of vice president of human resources in cti promoted her further to its office of executive vice president of human resource development in cti expanded petitioner’s responsibilities as executive vice president to head cti’s corporate communications department in addition to its human resource department petitioner reported directly to cti’s chief_executive_officer ceo dr james bianco dr bianco and she served on cti’s strategic management team the strategic management team was the top level of cti and it consisted of the ceo and all of the executive vice presidents of cti’s major functional areas cti was a private corporation when petitioner first began working for it and it later became a public corporation while she was affiliated with it during each year that petitioner was affiliated with cti cti employed between and individuals stock_option grants as part of her compensation package cti gave petitioner options to purchase cti common_stock each option allowed petitioner to purchase a specified number of shares of cti common_stock at a specified price a first options petitioner was granted options to purchase big_number shares and big_number shares of cti common_stock at dollar_figure per share under the cti stock_option plan incentive_stock_option agreement entered into as of date the agreement pertaining to these options contained the following recital termination of option a vested option shall terminate to the extent not previously exercised upon the occurrence of one of the following events i ten years from the date of grant or ii the expiration of ninety days from the date of optionee’s termination of employment with the company for any reason other than death or disability as defined in the plan unless the exercise period is extended by the plan_administrator until a date not later than the expiration date of the option b second options petitioner was granted options to purchase big_number shares and big_number shares of cti common_stock at dollar_figure per share under the cti equity incentive plan incentive_stock_option agreements entered into as of date and date respectively the agreement pertaining to the grant of the option to purchase the big_number shares contained the following recital termination of option a vested option shall terminate to the extent not previously exercised upon the occurrence of one of the following events i ten years from the date of grant or ii the expiration of three months from the date of optionee’s termination of employment or service with the company for any reason other than death or because optionee becomes disabled within the meaning of sec_22 of the code unless the exercise period is extended by the committee until a date not later than the expiration date of the option the agreement pertaining to the grant of the option to purchase the big_number shares contained the following recital termination of option a vested option shall terminate to the extent not previously exercised upon the occurrence of one of the following events i ten years from the date of grant or ii the expiration of three months from the date of optionee’s termination of employment or service with the company for any reason other than death or because optionee becomes disabled within the meaning of sec_22 of the code unless the exercise period is extended by the committee until a date not later than the expiration date of the option c third option petitioner was granted an option to purchase big_number shares of cti common_stock at dollar_figure25 per share under the cti equity incentive plan incentive_stock_option agreement entered into as of date the agreement pertaining to this option contained the following recital termination of option a vested option shall terminate to the extent not previously exercised upon the occurrence of one of the following events i ten years from the date of grant or ii the expiration of three months from the date of optionee’s termination of employment with the company for any reason other than death or because optionee becomes disabled within the meaning of sec_22 of the code unless the exercise period is extended by the committee until a date not later than the expiration date of the option d fourth option petitioner was granted an option to purchase big_number shares of cti common_stock at dollar_figure9 per share under the cti equity incentive plan incentive_stock_option agreement entered into as of date the agreement pertaining to this option contained the following recital termination of option a vested option shall terminate to the extent not previously exercised upon the occurrence of one of the following events i ten years from the date of grant or date ii the expiration of three months from the date of optionee’s termination of employment with the company for any reason other than death or because optionee becomes disabled within the meaning of sec_22 of the code unless the exercise period is extended by the committee until a date not later than the expiration date of the option b petitioner’s relationship with cti after date board_of directors’ resolution in or about the end of petitioner advised dr bianco that she was going to terminate her employment with cti because she was having a personality conflict with a key member of the staff dr bianco asked petitioner to remain affiliated with cti for approximately year longer to establish a transition plan for cti petitioner agreed to do so agreeing with cti to enter into a consulting agreement under which she would work for cti in a nonemployee capacity in connection therewith cti’s board_of directors’ compensation committee adopted a resolution that stated that petitioner ceased to be employed by cti as of date that cti continued to need petitioner’s services and that petitioner and cti would enter into a consulting agreement to obtain petitioner’s services the resolution resolved cti shall enter into a consulting agreement with ms moore which incorporates at a minimum the following terms and conditions for a period of one-year ms moore may be called upon to perform corporate communications and human resource development duties and responsibilities as determined by the ceo it is expected ms moore will the resolution does not state the date of its making devote approximately one-half the number of hours of a full-time equivalent as compensation_for this agreement ms moore will receive a salary of dollar_figure company-paid health and welfare benefits as of date the date of termination ms moore held big_number vested options and big_number unvested options to purchase cti common_stock granted in accordance with the corporation’s employee stock_option plan the plan which vested options would have been exercisable for a period of up to three months after the date of her termination with the corporation as provided in the plan the compensation committee deems it appropriate and in the best interests of the corporation to continue vesting of the unvested options according to the current vesting schedule and whereas the remaining unvested options would vest on date and date and extend the exercise period for vested and unvested options to days after ms moore completes this consulting arrangement consulting agreement petitioner and cti entered into the referenced consulting agreement with an effective date of date and a termination_date of date unless terminated earlier or extended longer by agreement of the parties thereto the agreement stated that petitioner would report to dr bianco and would oversee and manage the corporate communications and human resource development departments attend senior management team meetings as mutually agreed upon by petitioner and dr bianco conduct staff meetings as needed for corporate communications and human resource development personnel prepare the annual report for cti including coordinating the annual shareholder meeting and activities related thereto manage and oversee cti’s internet and intranet websites provide weekly contact with public relations groups in the industry interview and hire additional staff for the corporate communications department and perform additional services as agreed upon by petitioner and cti the agreement specified that the parties hereto are acting as independent contractors consultant will be responsible for and will pay all taxes related to the receipt of payments hereunder and shall give reasonable proof and supporting documents if reasonably requested to verify the payment of such taxes the agreement stated that petitioner would be paid for her services at the rate of dollar_figure per hour and that she would work no more than big_number hours during the 1-year term of the agreement unless she and cti agreed otherwise the agreement also stated that cti would pay for petitioner’s participation in health and dental plans for the term of the agreement cti paid for that participation under a plan that covered former employees the agreement also stated that petitioner was entitled to receive reimbursement of her preapproved reasonable out-of-pocket business_expenses eg food lodging air and ground travel incurred in providing services to cti petitioner was required to submit to cti invoices for her hourly pay and she was required to submit with those invoices documentation supporting her claim to reimbursement for out-of-pocket expenses the consulting agreement shortened the vesting period of petitioner’s stock_options it stated options consultant and cti are parties to the option agreement option agreement and the cti equity incentive option plan option plan in which consultant vests in cti incentive stock_options in lieu of consultant vesting in cti incentive options according to the option agreement the parties agree that consultant shall vest in cti incentive options for the term of this agreement as provided hereunder and in the option plan type option option of old vest new vest no date option shares price date date p000698 iso big_number p000698 iso big_number c000892 iso big_number c000892 iso big_number c000892 iso big_number c000892 iso big_number for avoidance of any doubt whatsoever consultant shall vest in each set of options provided this agreement is in effect as of the vesting date for that respective set of options as described above ie if consultant terminates this agreement on she would be entitled to big_number vested options she would not be entitled to the remaining big_number unvested options consultant would then have ninety days from the date of termination of this agreement to exercise the vested options petitioner read the consulting agreement thought she understood it signed it and did not ask any questions regarding it she believed that by entering into the agreement she would work less she understood that she would be responsible for filing her own tax returns and paying her related taxes and that cti would not pay or withhold any taxes for her benefit she knew her employment status with cti was changing on or about date petitioner informed cti’s sec_401 plan that she had terminated her employment with cti on date and was electing to roll over her balance in that plan to her individual_retirement_account at cibc oppenheimer after date petitioner was neither an officer director or 10-percent stockholder of cti she continued to provide cti with essentially the same types of services that she had provided to cti before date but she worked fewer hours after date than she did before and she was not paid a salary but was paid in accordance with the hours that she claimed on the invoices she submitted to cti after date petitioner continued to report to dr bianco but she was evaluated through verbal feedback and not as formally as before after date she also could hire or subcontract third parties to perform most of the services listed in the consultation agreement and she could have worked for companies other than cti after date petitioner no longer headed or was responsible for cti’s human resource department cti paid petitioner a bonus in for the work she had performed for cti while employed by it in petitioner did not receive a bonus in for the work she performed for cti in at or about the beginning of the parties to the consulting agreement agreed that the term of the agreement should be extended through date so that petitioner could review the performance of cti’s employees the consulting agreement was so extended and it terminated on date c exercise of stock_options on date petitioner exercised some of her options to buy cti common_stock on that date each of her purchased shares had a fair_market_value of dollar_figure as to one option petitioner paid an exercise price of dollar_figure to purchase at dollar_figure6 per share big_number shares of cti common_stock with a total fair_market_value of dollar_figure upon exercise of that option she also paid dollar_figure to cti so cti could withhold and pay federal income social_security and medicare taxes associated with the exercise as to another option petitioner paid an exercise price of dollar_figure to purchase at dollar_figure6 per share big_number shares of cti common_stock with a total fair_market_value of dollar_figure upon exercise of that option she also paid dollar_figure to cti so cti could withhold and pay federal income social_security and medicare taxes associated with the exercise as to another option petitioner paid an exercise price of dollar_figure to purchase at dollar_figure6 per share big_number shares of cti common_stock with a total fair_market_value of dollar_figure upon exercise of that option she also paid dollar_figure to cti so cti could withhold and pay federal income social_security and medicare taxes associated with the exercise as to another option petitioner paid an exercise price of dollar_figure to purchase at dollar_figure9 per share big_number shares of cti common_stock with a total fair_market_value of dollar_figure upon exercise of that option she also paid dollar_figure to cti so cti could withhold and pay federal income social_security and medicare taxes associated with the exercise as to another option petitioner paid an exercise price of dollar_figure to purchase at dollar_figure3 per share big_number shares of cti common_stock with a total fair_market_value of dollar_figure upon exercise of that option she also paid dollar_figure to cti so cti could withhold and pay federal income social_security and medicare taxes associated with the exercise after exercising her options petitioner had legal_title to was the beneficial_owner of had the right to receive dividends on and had the right to vote her purchased stock at no time in full petitioner paid dollar_figure to purchase big_number shares with a total fair_market_value of dollar_figure petitioner also paid cti dollar_figure with respect to the withholding taxes after exercising the options was she obligated to return any of that stock to cti during and thereafter petitioner did not sell any of the purchased shares those shares were in electronic form d petitioners’ agreement with cibc oppenheimer petitioners entered into a client agreement and an investment management agreement with their stockbroker cibc oppenheimer the client agreement stated i agree to pay on demand any balance owing with respect to any of my accounts including interest and commissions and any costs of collection including attorneys fees if incurred by you i understand that you may demand full payment of the balance due in my accounts plus any interest charges accrued thereon at your sole option at any time without cause and whether or not such demand is made for your protection in addition margin loans are not made for any specific term or duration but rather are due and payable at your discretion upon demand the investment management agreement stated that client represents that client is the beneficial_owner of any securities client may deliver to the custodian and that there are no restrictions on the transfer sale and or public distribution thereof the investment management agreement also stated that client understands and agrees that all transactions shall be for client’s account and risk and that neither cibc wm cibc world markets corp the program manager of the assets of petitioners’ account at cibc oppenheimer nor any portfolio manager is guaranteeing or otherwise making representations with respect to the performance of the account and that cibc wm shall not be liable for any losses in the account e payment of the exercise price and withholding taxes cti received payment in full for the exercise price and withholding taxes due upon petitioner’s exercise of her options petitioner borrowed dollar_figure from cibc oppenheimer to pay the total of the options’ exercise price dollar_figure and cti’s withholding obligation dollar_figure cibc oppenheimer wired the dollar_figure dollar_figure dollar_figure to cti and cibc oppenheimer treated the wired funds as a borrowing that petitioner had made on her margin_account at cibc oppenheimer petitioners were personally liable for the repayment of that borrowing and any interest that accrued with respect thereto on date petitioner repaid the principal of the borrowing after she received margin calls from cibc oppenheimer she obtained the funds for repayment by selling stocks and bonds using available cash borrowing money and selling her house on date the fair_market_value of petitioner’s cti stock big_number shares was dollar_figure5 per share or dollar_figure in total f cti’s insider trading policy and trading windows according to cti’s insider trading policy statement an insider or temporary insider is permitted to trade cti stock only during certain specified periods the trading window and only if the insider or temporary insider is not at the time in possession of material non-public information cti’s trading window will be opened only upon written notification from cti’s chief financial officer cfo in general the trading window opens ie trading is permissible on the third business_day after cti releases information to the financial community about the prior quarter results and closes ie trading is prohibited at the close of business on the fifteenth 15th day of the last month of a fiscal quarter if the fifteenth day of the month falls in a weekend the window shall close on the last business_day preceding the fifteenth day of the month the trading window was closed when petitioner exercised her options on date the trading window remained closed until the third business_day after date g petitioners’ federal_income_tax return petitioner received from cti a form_1099 in the amount of dollar_figure petitioner also received from cti a form_w-2 wage and tax statement that reported that petitioner had received dollar_figure as wages tips or other compensation the form_w-2 listed dollar_figure as the amount of federal_income_tax withheld the wages reported by cti on the form_w-2 included the spread between the strike prices and the fair_market_value of the stock received when petitioner exercised her stock_options on date on or about date petitioners filed their federal_income_tax return they reported the following relevant information on that return dollar_figure in wages salaries tips etc business income of dollar_figure dollar_figure in gross_receipts less dollar_figure in expenses consisting of travel dollar_figure and meals and entertainment dollar_figure total adjusted_gross_income of dollar_figure taxable_income of dollar_figure tax of dollar_figure and federal_income_tax withheld of dollar_figure they claimed on that return that they were entitled to a refund of overpaid federal_income_tax in the amount of dollar_figure dollar_figure - dollar_figure attached to the return was a form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc on which petitioners reported that cti had paid petitioner dollar_figure in wages or compensation also attached to petitioners’ return were a form calculation prepared by the issacson law firm and a form disclosure statement memorandum of law prepared by petitioners’ tax_return_preparer and counsel herein brian isaacson isaacson the form calculation reported that petitioners had made a dollar_figure negative adjustment to petitioner’s wages as reported on the form_w-2 to calculate petitioner’s wages as dollar_figure dollar_figure - dollar_figure dollar_figure the memorandum of law memorandum of law stated as facts that petitioner was granted stock_options as part of taxpayer’s employment contract that taxpayer exercised employee stock_options using margin debt secured_by the stock exercised and that taxpayer has not risked taxpayer’s own capital in the transaction the memorandum of law concluded that under the facts_and_circumstances_test in sec_1 a sic it appears that the transfer to the taxpayer may be treated as similar to the grant of an option this is so the memorandum of law rationalizes without any coherent explanation because petitioner would not have to use her personal assets to pay the margin debt were her cti stock to be insufficient to satisfy the debt in full the memorandum of law stated that isaacson was trying to get cti to change the referenced form_w-2 to report the lower amount of wages but that it is anticipated that cell therapeutics inc will not correct the taxpayer’s form_w-2 absent a ruling from the internal_revenue_service a statutory framework for stock_options opinion sec_83 generally provides that when property is transferred to a person in_connection_with_the_performance_of_services the fair_market_value of the property at the first time the rights of the person having the beneficial_interest in the property are transferable or not subject_to a substantial_risk_of_forfeiture less the amount_paid for the property is includable in the gross_income of the person who performed the services see 117_tc_237 affd 65_fedappx_508 5th cir see also 469_f3d_1249 9th cir in general an employee who receives a nonstatutory stock_option without a readily_ascertainable_fair_market_value is taxed not on receipt of the option but at the time pursuant to the employee’s exercise of the option the shares have been transferred to and become substantially_vested in the employee see sec_83 e tanner v commissioner supra pincite sec_1_83-1 income_tax regs shares become substantially_vested in the employee when the shares are either transferable or not subject_to a substantial_risk_of_forfeiture see united_states v tuff supra pincite racine v commissioner tcmemo_2006_162 facq v commissioner tcmemo_2006_111 sec_1_83-3 income_tax regs sec_83 does not apply to a statutory stock_option ie an incentive_stock_option iso within the meaning of sec_422 that meets the requirements of sec_421 through as relevant herein sec_421 provides that if the requirements of sec_422 are met a taxpayer does not recognize income either upon the granting to the taxpayer of an iso or when the taxpayer receives stock upon the iso’s exercise recognition of income is deferred until disposition of the stock sec_421 sec_422 defines an iso as a stock_option granted to an individual for any reason connected to his or her employment if granted by a corporate employer or its parent or sec_422 requires in relevant part that the option holder be an employee of the company granting the option at all times from the granting of the option until months before the date of exercise subsidiary to purchase the stock of the employer or parent or subsidiary but only if the requirements of sec_422 through are met b whether petitioner’s stock_options were isos petitioners argue that petitioner’s stock_options were isos respondent argues that petitioner’s options were not isos in that they failed the requirements of sec_422 through respondent argues alternatively that the options do not qualify for iso treatment because petitioner was not an employee of cti during the months before their exercise as required by sec_422 we agree with respondent in both regards requirements of sec_422 sec_422 generally sets forth six requirements that must be met for a stock_option to qualify as an iso first the option must be granted pursuant to a plan sec_422 second the option must be granted within years from the date of the plan’s adoption sec_422 third the option by respondent argues primarily that the options failed the sec_422 requirements upon their issuance respondent also argues that petitioner’s consulting agreement with cti caused the options to be modified see sec_424 and that the options as modified failed those requirements as well while petitioners assert in their reply brief that the issue of whether the options as originally granted were isos is a new issue improperly raised on brief we disagree among other things we note that petitioners’ petition before amendment at trial alleged that the commissioner erred by failing to determine that the stock_options were classified as incentive stock_options by cell therapeutics inc its terms may not be exercisable more than years after the date the option is granted sec_422 fourth the option_price must not be less than the fair_market_value of the stock at the time the option is granted sec_422 fifth the option by its terms may not be transferable except by will or laws of descent and distribution and must be exercisable during the optionee’s lifetime only by the optionee sec_422 sixth when the option is granted the optionee cannot own stock possessing more than percent of the total combined voting power of all classes of stock of the employer or its parent or subsidiary we agree with respondent that all of the sec_422 requirements were not met as to the options as originally issued to this end we are unable to conclude that the options met the requirements of sec_422 through we are unable to find on the basis of the credible_evidence in the record that the options were issued pursuant to a specific plan that cti’s shareholders approved such a plan or the date on which a plan was adopted or approved nor are we able to find that the option_price was at or above the fair_market_value of the related stock at the time of the options’ issuance we also note that the consulting agreement allowed petitioner to exercise her options within days after the consulting agreement expired a date that could have been more than years after the grant_date we also agree with respondent that the options as originally issued were later modified and that the options as modified also failed the requirements of sec_422 sec_424 provides that if the terms of any option to purchase stock are modified extended or renewed such modification extension or renewal shall be considered as the granting of a new option in this context a modification denotes any change in the terms of the option which gives the employee additional benefits under the option except that the term does not include a change in the terms of an option in the case of an option not immediately exercisable in full to accelerate the time at which the option may be exercised sec_424 the consulting agreement modified the original options and caused petitioner to receive a grant of new options pursuant to sec_424 in this regard the consulting agreement set new vesting dates for petitioner’s options and gave her days from the date of termination of the agreement to exercise the vested options petitioner benefited from this change in that she was given the right to exercise her options even if she ceased to be an employee of cti for more than days under the original option agreements the options would have expired months or days depending upon the particular agreement from the date of her termination of employment with cti for any reason other than death or disability stated differently as a result of the modification petitioner could still exercise her options if she ceased to be an employee of cti for more than days as long as the consulting agreement had not been terminated for more than days the options as modified failed the requirements of sec_422 there is no plan in the record and the option prices on the dates of grant were not shown to be equal to or greater than the fair_market_value of the cti stock on those dates the options also failed the requirement of sec_422 in that the options could be exercised up to days after the termination of the consulting agreement the term of which could have been extended by agreement of the parties the effect of the modification was to give the options an indefinite term so that each option was not limited by its terms as required by sec_422 requirement of sec_422 respondent also argues that the options are not entitled to iso treatment because petitioner was not an employee of cti at all times during the period beginning on the date of the granting of the option and ending on the day months before the date she exercised her options as required by sec_422 we agree we apply the common_law rules of employment to decide whether petitioner ceased to be an employee of cti on date ie months before the exercise date of date see 503_us_318 weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir sec_1_421-1 income_tax regs see also sec_3401 our decision is a question of fact see 862_f2d_751 9th cir affg 89_tc_225 55_tc_142 and we are guided by certain factors none of which is dispositive in and of itself these factors are the degree of control exercised by the principal over the details of the work the taxpayer’s investment in the facilities used in the work the taxpayer’s opportunity for profit or loss the permanency of the relationship between the parties to a working relationship the principal’s right of discharge whether the work performed is an integral part of the principal’s business what relationship the parties to a working relationship believe they are creating and the provision of employee_benefits see nationwide mut ins co v darden supra nlrb v united ins co 390_us_254 profl executive leasing inc v commissioner supra 117_tc_263 weber v commissioner supra we analyze these factors seriatim a degree of control the degree of control or right to control test is the most important factor to consider in deciding the nature of a working relationship 92_tc_351 affd 907_f2d_1173 d c cir consideration is given not only to the control exercised by an alleged employer but also to the degree to which the alleged employer may intervene to impose control 135_f2d_715 2d cir weber v commissioner t c pincite before date petitioner was a member of cti’s strategic management team she was expected to work at the office full time and she was required to be readily available to work for cti beginning on date as a result of the consulting agreement petitioner was no longer required to work nor did she work as many hours as she did beforehand she no longer had to be available to cti at all times and she was allowed to conduct her work for cti at any location she pleased in addition in contrast with her work for cti before date petitioner afterwards did not receive written evaluations she had the right to work for other companies and she had the right to subcontract cti business to third parties although petitioner’s job was substantially_similar to the one she did before she began working for cti pursuant to the consulting agreement there were significant changes after the agreement that call into question the level of cti’s control_over petitioner this factor favors a nonemployee relationship b investment in facilities after petitioner entered into the consulting agreement with cti she continued to use her cti office she was able had she wanted to work anywhere she pleased after entering into the agreement this factor is neutral c opportunity for profit or loss beginning on date petitioner had more flexibility and time to seek other employment she also was able to subcontract the consulting work she did for cti this provided her more time to seek other opportunities this factor favors a nonemployment relationship d permanency of the relationship the consulting agreement contemplated that petitioner would provide services to cti for only one year and it permitted the parties to the agreement to terminate it with days’ written notice after entering into the agreement petitioner worked fewer hours than she had before and by date no longer had responsibility over cti’s human resource department this factor favors a nonemployee relationship e principal’s right of discharge petitioner’s consulting agreement was nonexclusive and either party could terminate the agreement with days’ written notice this factor favors a nonemployee relationship f work as an integral part of principal’s business after petitioner entered into the consulting agreement she was no longer as integral to cti’s business as she was beforehand she worked fewer hours for cti the agreement lasted only one year she could pursue other consulting opportunities and she gave up all responsibility for cti’s human resource department this factor favors a nonemployee relationship g relationship of the parties petitioner and cti entered into a nonexclusive consulting agreement that stated specifically that petitioner was an independent_contractor in addition cti calculated petitioner’s income from her exercise of the stock_options pursuant to sec_83 as if she was not a cti employee for the months before the date of that exercise further petitioner notified cti’s sec_401 plan that she had ceased working for cti as an employee on date this factor favors a nonemployee relationship h employee_benefits during the period covered by the consulting agreement cti paid petitioner’s health benefits pursuant to a plan for its former employees petitioner did not receive a bonus in for the work she performed in petitioner caused cti’s sec_401 plan to distribute her account balance to her broker as a direct_rollover into her individual_retirement_account this factor favors a nonemployee relationship i conclusion the factors listed above support a finding that petitioner worked for cti on and after date as an independent_contractor and we make such a finding on the basis of the record at hand accord humphrey v commissioner tcmemo_2006_242 we conclude that petitioner’s stock_options even if they were otherwise isos within the meaning of sec_422 did not qualify under sec_422 for iso treatment c whether petitioner received income on exercise of options we decide whether petitioner received income when she exercised her options in petitioners rely upon sec_1_83-3 income_tax regs and argue that no transfer occurred upon petitioner’s exercise of her options because they state she paid for the exercise using nonrecourse debt according to petitioners petitioner did not place any of her own capital at risk until date when she used petitioners’ resources to pay her borrowing from cibc we disagree with this argument which is the same argument that the court_of_appeals for the ninth circuit recently considered and labeled nonsense united_states v tuff f 3d pincite as was true in the case of the taxpayer there petitioner exercised her options and purchased her cti stock with cash while the cash may not have come directly from her assets but was borrowed from cibc oppenheimer she was personally liable to cibc for repayment of that borrowing we also note that she owned her cti stock after the exercise and had all of the rights of ownership related thereto apparently seeing the illogic of their just-rejected argument petitioners in their petition and in their briefs expand their position as set forth in the memorandum of law by arguing that the shares obtained through the exercise of the stock_options were subject_to a substantial_risk_of_forfeiture or were nontransferable due to cti’s insider trading policy most specifically petitioners argue petitioner exercised her options during the corporate blackout period thus they conclude the shares were subject_to a substantial_risk_of_forfeiture and were nontransferable until date the day the restricted windows under the corporate insider trading policy ended we disagree with this argument this argument has been previously considered and rejected by this court and others see facq v commissioner tcmemo_2006_111 hilen v commissioner tcmemo_2005_226 see also 70_fedclaims_87 affd 475_f3d_1380 fed cir 363_fsupp2d_1288 w d wash 345_fsupp2d_1046 n d cal affd 209_fedappx_690 9th cir as was true in the case of petitioners’ previous argument this argument was considered and rejected by the court_of_appeals for the ninth circuit in united_states v tuff supra pincite- we do likewise here a taxpayer’s rights in property generally are subject_to a substantial_risk_of_forfeiture if the taxpayer’s rights to full enjoyment of the property are conditioned upon the future performance or refraining from performance of substantial services sec_1_83-3 income_tax regs a taxpayer’s rights in property are transferable only if the rights in such property of any transferee are not subject_to a substantial_risk_of_forfeiture sec_83 petitioners make no claim that petitioner’s rights to retain her cti stock were conditioned upon the future performance or nonperformance of any services or the occurrence of any condition related to a purpose of the transfer in fact petitioner’s consulting agreement had terminated when she exercised the options so her rights to retain the shares were not conditioned on the future performance or nonperformance of services nor do petitioners argue that petitioner was subject_to any risk substantial or otherwise that she would have to return the stock to cti at any time after she exercised her options on date to the contrary petitioners stipulated that at no time after exercising her cti stock_options was petitioner under any obligation to return the stock to cti and that during and thereafter petitioner did not sell any shares of cti she obtained through the date exercise of stock_options see merlo v commissioner tcmemo_2005_178 while petitioner might have violated cti’s insider trading policy had she sold her cti stock to a third party upon receiving it the possibility of such a violation does not create a substantial_risk_of_forfeiture within the meaning of sec_83 see united_states v tuff supra pincite6 d accuracy-related_penalty respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 and b for a substantial_understatement_of_income_tax in part sec_6662 and b imposes a 20-percent accuracy-related_penalty for any portion of an underpayment that is attributable to a substantial_understatement_of_income_tax an understatement is the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax imposed that is shown on the return reduced by any rebate sec_6662 a substantial_understatement_of_income_tax exists for any taxable_year for purposes of sec_6662 if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or in the case of an individual dollar_figure sec_6662 respondent concedes that he bears the burden of production under sec_7491 and must come forward with sufficient evidence indicating that it is appropriate to impose an accuracy-related_penalty on account of a substantial_understatement_of_income_tax see 116_tc_438 in that we discern from the record that petitioners’ understatement is in excess of dollar_figure and of percent of the amount required to be shown on the return we conclude that respondent has met this burden of production petitioners bear the burden of proving that the accuracy-related_penalty does not apply because of reasonable_cause substantial_authority or the like id in an attempt to meet their burden_of_proof petitioners argue in brief that they are not liable for the accuracy-related_penalty because they acted reasonably and in good_faith by relying on their tax adviser to prepare their federal_income_tax return correctly petitioners also try to prove that they acted reasonably and in good_faith by noting that the taxpayer in facq v commissioner tcmemo_2006_111 was in a similar setting there the court declined to sustain respondent’s determination of an accuracy-related_penalty for among other reasons substantial_understatement_of_income_tax stating that the issue was novel as of the time that the taxpayers filed their tax_return for the year at issue there we agree with petitioners that they are not liable for the accuracy-related_penalty at issue such an accuracy-related_penalty is not imposed upon any portion of an underpayment as to which a taxpayer acted with reasonable_cause and in good_faith sec_6664 whether the taxpayer satisfies those tests is a factual determination where the taxpayer’s effort to assess the taxpayer’s proper tax_liability is a very important consideration sec_1_6664-4 income_tax regs reliance on the advice of a tax professional may constitute reasonable_cause and good_faith if under all facts and circumstances the reliance is reasonable and the taxpayer acted in good_faith see 115_tc_43 petitioners also argue at length that respondent’s determination of the accuracy-related_penalty is null and void this is so petitioners assert because the notice_of_deficiency neither shows specifically that respondent considered the reasonable_cause exception of sec_6664 nor explains why that exception was determined not to be applicable to this case as petitioners see it such a showing and explanation in the notice_of_deficiency is required by the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 as discerned from the legislative_history thereunder specifically h rept pincite we disagree with this argument we read nothing in obra that requires that the inclusion of an accuracy-related_penalty in a notice_of_deficiency to be valid must be accompanied by a specific showing that respondent considered the reasonable_cause exception of sec_6664 and an explanation as to why that exception was determined to be inapplicable see also facq v commissioner tcmemo_2006_111 affd 299_f3d_221 3d cir sec_1_6664-4 income_tax regs see also 240_f3d_842 9th cir affg tcmemo_1998_447 reasonable_cause and good_faith also may be found where a position taken on a return involves an issue that is novel as of the time that the return was filed see 123_tc_144 mitchell v commissioner tcmemo_2000_145 cf 251_f3d_862 9th cir where a case is one ‘of first impression with no clear authority to guide the decision makers as to the major and complex issues ’ a negligence_penalty is inappropriate quoting 756_f2d_1430 9th cir affg in part and vacating as to an addition_to_tax for negligence 80_tc_34 we find reasonable_cause on the basis of the fact that the issue at hand was novel at the time petitioners filed their tax_return to be sure while the court_of_appeals for the ninth circuit in united_states v tuff f 3d pincite rejected the taxpayer’s margin debt argument as nonsense the court stated that the issue was a question of first impression in this circuit id pincite given this statement and the absence when petitioners filed their federal_income_tax return of any clear authority to guide the decision makers as to the major and complex issues foster v commissioner supra pincite we decline to sustain respondent’s determination that petitioners are liable for an accuracy-related_penalty for substantial_understatement_of_income_tax accord 127_tc_43 racine v commissioner tcmemo_2006_ facq v commissioner tcmemo_2006_111 e holdings we hold that petitioner realized income in when she exercised her stock_options received from cti we also hold that petitioners are not liable for the accuracy-related_penalty determined by respondent under sec_6662 and b we have considered all arguments made by petitioners for a contrary holding as to the deficiency and we have considered all arguments made by respondent for a contrary holding as to the accuracy-related_penalty as to the arguments that we have considered but not discussed herein we have rejected those arguments as without merit decision will be entered for respondent as to the deficiency decision will be entered for petitioners as to the accuracy-related_penalty
